Citation Nr: 1234534	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Service connection for posttraumatic stress disorder (PTSD) was denied therein.

Of note is that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran files a claim for the affliction his mental condition, whatever this condition is, causes him, so VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  To be this encompassing, the PTSD issue comprising this matter has been recharacterized as one of an acquired psychiatric disorder.  

Also of note is that a service organization initially represented the Veteran in this matter.  In February 2011, however, the Veteran revoked representation by this organization given his appointment of a private attorney as his representative.  See 38 C.F.R. §§ 14.631(e)(1), (f)(1).  This private attorney's motion to withdraw representation was granted by the Board in mid 2012.  See 38 C.F.R. §§ 14.631(c), 20.608(b).  The Veteran was informed of his right to appoint another representative, for which he was afforded a period of 30 days, via a letter dated in July 2012.  He did not respond.  As such, no representative has been set forth herein.

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required. 


REMAND

A hearing on appeal will be granted if a Veteran or his representative expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2011).  Hearings may be held in Washington, D.C., or at VA field facilities.  38 U.S.C.A. § 7107(d) (West 2002 & Supp. 2011); 38 C.F.R. § 20.705 (2011).  The former are referred to as Central Office hearings, while the latter are referred to as Travel Board hearings.  Additionally, electronic hearings known as Video Conference hearings may be scheduled when suitable facilities and equipment are available.  38 U.S.C.A. § 7107(e) (West 2002 & Supp. 2011); 38 C.F.R. § 20.700(e) (2011).  

Via letter dated August 15, 2011, the Veteran was notified by the RO that his appeal was being certified to the Board and that he had 90 days to request a hearing if he had not already done so.  Neither the claims file nor the Virtual VA "eFolder" reveals a hearing request made by the Veteran or by either of his representatives prior to this date.  

In an August 30, 2011, letter, the RO notified the Veteran that his name had been placed on the list for a Travel Board hearing based upon his request for such.  It further notified him that unless he informed VA otherwise, his name would be kept on that list.  

Upon communication between the Board's hearing branch staff and the RO on February 9, 2012, it was determined that the RO did not have any hearing request from the Veteran or either of his representatives.  It additionally was determined that the Veteran was not on the Travel Board hearing list.

In light of the aforementioned, the Veteran was sent clarification letters in April and May 2012.  He specifically was informed that the August 30, 2011, letter concerning a Travel Board hearing appeared to have been sent in error.  He then was requested to specify whether or not he desired a hearing and, if so, what type of hearing.

The Veteran's response was dated and received in May 2012.  He indicated that he desired a hearing before a Veterans Law Judge of the Board at his local RO.  He requested a Travel Board hearing, in other words.  Accordingly, the Veteran must be scheduled for such a hearing.  A remand is required to accomplish this task since Travel Board hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his last address of record as well as to his representative, if any.

2.  After the hearing, or after the Veteran's failure to appear for the hearing, process this matter in accordance with established procedure.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

